Watson, Judge:
This suit has been submitted for decision on the following agreement between counsel for the respective parties :
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval o'f the Court, that the merchandise marked “A” and initialed BS (Initials) by Commodity Specialist Benjamin Struminski (Commodity Specialist’s Name) on the invoice accompanying the entry the subject of the above enumerated protest, which was assessed for duty at the rate of 16 cents per pound under the provisions of Items 430.00/429.80, T.S.U.S., as a mixture of two or more organic compounds, consists of a mixture of the organic compound ethyl hydroxyethyl cellulose and the organic compound polyvinyl acetate resin.
IT IS FURTHER STIPULATED AND AGREED that the aforesaid polyvinyl acetate resin component is described by the provisions of *85Item 445.40, T.S.U.S., the applicable rate of duty being, at the time of entry, 1.25 cents per pound plus 6.25 per centum ad valorem.
IT IS FURTHER STIPULATED AND AGREED that the aforesaid ethyl hydroxyethyl cellulose component is described 'by the provisions of both Item 429.80 for compounds of cellulose, the applicable rate of duty at the time of entry being 16 cents per pound, and Item 428.46 for other substituted derivatives of a polyhydnc alcohol, ethylene glycol, the applicable rate of duty at the time of entry being B cents per pound plus 15 per centum ad valorem.
IT IS FURTHER STIPULATED AND AGREED that with reference to Schedule 4, Part 2, Subpart D headnote, T.S.U.S., the first in order of the two or more functional groups wherein the aforesaid ethyl hydroxyethyl cellulose component is described is that functional group which includes Item 428.46.
IT IS FURTHER STIPULATED AND AGREED that this protest is submitted for decision upon this stipulation, being limited to the merchandise described hereinabove and to the claim that said merchandise is properly dutiable at the rate of 3 cents per pound plus 15 per centum ad valorem under the provisions of Items 430.00/428.46, T.S.U.S.
Accepting this stipulation as a statement of fact, we hold the merchandise, marked with the letter “A” and initialed B.S. by Commodity Specialist Benjamin Struminski on the invoice accompanying the entry covered by the involved protest, properly dutiable at the rate of 3 cents per pound, plus 15 per centum ad valorem under items 430.00/ 428.46 of the Tariff Schedules of the United States as a mixture of two or more organic chemical compounds, as substituted derivatives of a polyhydric alcohol, as claimed.
To the extent indicated the protest is sustained. In all other respects and as to all other merchandise, all the claims:are overruled.
Judgment will issue accordingly.